Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the response filed 7/22/2022, wherein claims 1-20 are pending. 

Election/Restrictions
Applicant’s election without traverse of species A, figs. 1-10, and subspecies II, fig. 15  in the reply filed on 7/22/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,8,9,13,14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10016014 in view of Sizemore (U.S. Patent No. 6739075).
Claims 1 and 7 of ‘014 teaches all the limitations of instant claim 1 except for  each sensory node element being moveable within a respective aperture to  a second position in which the sensory node element does not extend below the outsole surface, wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure.
Sizemore teaches an article of footwear (1) wherein each sensory node element (6, col. 3, lines 24-43)  is moveable within a respective aperture (apertures extending through 4)  to a second position in which the sensory node element does not extend below the outsole surface (claim 1, col. 4, lines 16-20), wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure (see annotated fig.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for each sensory node element to be moveable within a respective aperture to  a second position in which the sensory node element does not extend below the outsole surface, wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure in view of Sizemore in order to further aid in shock absorption and/or to increase the cushioning, tactile sensation, and/or massaging effect by further pushing upward against the wearer’s foot, and to provide traction where is desired.
Instant claim 2 is taught by claim 7
Instant claims 8 and 9 are taught by claim 2

Claim 1 of ‘014 teaches all the limitations of instant claim 13 except for  each sensory node element being moveable within a respective aperture to  a second position in which the sensory node element does not extend below the outsole surface.
Sizemore teaches an article of footwear (1) wherein each sensory node element (6, col. 3, lines 24-43)  is moveable within a respective aperture (apertures extending through 4)  to a second position in which the sensory node element does not extend below the outsole surface (claim 1, col. 4, lines 16-20), wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure (see annotated fig.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for each sensory node element to be moveable within a respective aperture to  a second position in which the sensory node element does not extend below the outsole surface in view of Sizemore in order to further aid in shock absorption and/or to increase the cushioning, tactile sensation, and/or massaging effect by further pushing upward against the wearer’s foot.
Instant claim 14 is taught by claim 7.

Claims 1,2,8,9,13,14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,11 of U.S. Patent No. 10687582 in view of Sizemore (U.S. Patent No. 6739075).
Claim 10 of  ‘582 teaches all the limitations of instant claim 1 except for  each sensory node element being moveable within a respective aperture to  a second position in which the sensory node element does not extend below the outsole surface, wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure.
Sizemore teaches an article of footwear (1) wherein each sensory node element (6, col. 3, lines 24-43)  is moveable within a respective aperture (apertures extending through 4)  to a second position in which the sensory node element does not extend below the outsole surface (claim 1, col. 4, lines 16-20), wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure (see annotated fig.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for each sensory node element to be moveable within a respective aperture to  a second position in which the sensory node element does not extend below the outsole surface, wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure in view of Sizemore in order to further aid in shock absorption and/or to increase the cushioning, tactile sensation, and/or massaging effect by further pushing upward against the wearer’s foot, and to provide traction where is desired.
Instant claim 2 is taught by claim 10
Instant claims 8 and 9 are taught by claim 11

Claim 10 of ‘582 teaches all the limitations of instant claim 13 except for  each sensory node element being moveable within a respective aperture to  a second position in which the sensory node element does not extend below the outsole surface.
Sizemore teaches an article of footwear (1) wherein each sensory node element (6, col. 3, lines 24-43)  is moveable within a respective aperture (apertures extending through 4)  to a second position in which the sensory node element does not extend below the outsole surface (claim 1, col. 4, lines 16-20), wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure (see annotated fig.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for each sensory node element to be moveable within a respective aperture to  a second position in which the sensory node element does not extend below the outsole surface in view of Sizemore in order to further aid in shock absorption and/or to increase the cushioning, tactile sensation, and/or massaging effect by further pushing upward against the wearer’s foot.
Instant claim 14 is taught by claim 10.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sizemore (U.S. Patent No. 6739075).
Regarding claim 1, Sizemore teaches an article of footwear  (1) comprising: a sole structure (3) including an outsole surface (4) facing away from the article of footwear (fig. 1) and an upper surface disposed opposite the outsole surface (opposing upper surface of 3), the sole structure having a lateral side (left half of sole per fig. 2), a medial side (right half of sole per fig. 2), a forefoot region, a midfoot region, and a heel region (fig. 2, see annotated fig.); a plurality of groups of sensory node elements (6, col. 3, lines 24-43) (within each of forefoot, midfoot, and heel regions, see annotated fig.); and a plurality of apertures in the sole structure (apertures extending through 4) through which respective ones of the sensory node elements extend (fig. 1), each sensory node element being moveable within a respective aperture between a first position in which the sensory node element extends below the outsole surface (fig. 1) and a second position in which the sensory node element does not extend below the outsole surface (claim 1, col. 4, lines 16-20), wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure (see annotated fig.).
Regarding claim 2, Sizemore teaches the plurality of groups of sensory node elements comprise a first group in the forefoot region, a second group in the midfoot region, and a third group in the heel region (see annotated fig.).
Regarding claim 3, Sizemore teaches the first group collectively define a first length that extends in a longitudinal direction of the sole structure (length extending through first group, see annotated fig.).
Regarding claim 4, Sizemore teaches the second group collectively define a second length that extends in a lateral direction of the sole structure (length extending through second group, see annotated fig.).
Regarding claim 5, Sizemore teaches the third group extends from the lateral side and the medial side of the sole structure (see annotated fig, lateral side is left half, medial side is right half).
Regarding claim 6, Sizemore teaches the one or more non-aperture regions include a first non-aperture region positioned between the second and third groups (see annotated fig.).
Regarding claim 7, Sizemore teaches the first non-aperture region includes the medial side of the outsole structure between second group and the third group (see annotated fig, includes right half of sole between second and third groups).

    PNG
    media_image1.png
    848
    723
    media_image1.png
    Greyscale



Regarding claim 13, Sizemore teaches an article of footwear (1) comprising: a sole structure (3) including an outsole surface (4) facing away from the article of footwear (fig. 1) and an upper surface disposed opposite the outsole surface (opposing upper surface of 3), the sole structure having a lateral side, a medial side, a forefoot region, a midfoot region, and a heel region (see annotated fig. below); a plurality of aperture regions of the sole structure (regions of apertures extending through 4, i.e. at 5 within forefoot, midfoot, and heel regions), each of the plurality of apertures regions having a group of apertures extending through the sole structure (groups of apertures extending through 4, i.e. at 5 within forefoot, midfoot, and heel regions); and a plurality of sensory node elements (6, col. 3, lines 24-43)  extending through the apertures in the aperture regions of the sole structure (col. 2, lines 66,67, col. 3, lines 1-5, fig. 1), each sensory node element being moveable within a respective aperture between a first position in which the sensory node element extends below the outsole surface (fig. 1) and a second position in which the sensory node element does not extend below the outsole surface (claim 1, col. 4, lines 16-20).
Regarding claim 14, Sizemore teaches the plurality of aperture regions comprises a first region in the forefoot region, a second region in the midfoot region, and a third region in the heel region (see annotated fig. below).
Regarding claim 15, Sizemore teaches first region of apertures comprises a plurality of rows of apertures that collectively define a first length that extends in a longitudinal direction of the sole structure (see annotated fig. below).
Regarding claim 16, Sizemore teaches the second region of apertures comprises a plurality of rows of apertures that collectively define a second length that extends in a lateral direction of the sole structure (see annotated fig. below).
Regarding claim 17, Sizemore teaches the second region of apertures comprises a plurality of rows of apertures that extend across the sole structure from the lateral side to the medial side (see annotated fig. below).
Regarding claim 18, Sizemore teaches the third region of apertures extends from the lateral side to the medial side of the sole structure(see annotated fig. below).
Regarding claim 19, Sizemore teaches a plurality of non- aperture regions extending between adjacent aperture regions of the sole structure (see annotated fig. below).
Regarding claim 20, Sizemore teaches the plurality of non-aperture regions include a first non-aperture region on a lateral side of the forefoot region and a second non-aperture region on a medial side of at least a portion of the heel and midfoot regions (see annotated fig. below).

    PNG
    media_image2.png
    775
    664
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al. (U.S. 20120073160) in view of Sizemore (U.S. Patent No. 6739075).
	Regarding claim 1, Marvin teaches an article of footwear (figs. 13-16) comprising: a sole structure (310,400) including an outsole surface (bottom surface of 310 excluding 330)  facing away from the article of footwear and an upper surface (top surface of 400)  disposed opposite the outsole surface (fig. 15), the sole structure having a lateral side (see annotated fig. below), a medial side (see annotated fig. below), a forefoot region (A, see annotated fig. below), a midfoot region (B, see annotated fig. below), and a heel region (C, see annotated fig. below); a plurality of groups of sensory node elements (330,350, formed as a unitary structure (para. 73) within dashed lines of each of forefoot, midfoot, and heel regions, see annotated fig.); and a plurality of apertures (352,402) in the sole structure through which respective ones of the sensory node elements extend (figs. 15,16), each sensory node element being moveable within a respective aperture between a first position in which the sensory node element extends below the outsole surface (figs. 13-15)(para. 74) and a second position in which the sensory node element moves upward so that the bottom surface of the sensory node element moves closer towards the outsole surface of the sole body portion when the sensory node element is in a compressed condition (para. 74)( 330 and 350 are unitary, therefore, for 350 to translate upward, the bottom surface of 330 moves upward, closer toward the outsole surface), wherein at least some of the groups of sensory node elements are spaced apart from each other by one or more non-aperture regions of the sole structure (see annotated fig.); but doesn’t specifically teach the sensory node element does not extend below the outsole surface in the second position.
Sizemore teaches an article of footwear  (1) comprising: a sole structure (3) having sensory node elements (6, col. 3, lines 24-43); and a plurality of apertures in the sole structure (apertures extending through 4) through which respective ones of the sensory node elements extend (fig. 1), each sensory node element being moveable within a respective aperture between a first position in which the sensory node element extends below the outsole surface (fig. 1) and a second position in which the sensory node element does not extend below the outsole surface (claim 1, col. 4, lines 16-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the invention of Marvin such that the sensory node element does not extend below the outsole surface in the second position in view of Sizemore in order to further aid in shock absorption and/or to increase the cushioning, tactile sensation, and/or massaging effect taught by Marvin (para. 74) by further pushing upward against the wearer’s foot .
Regarding claim 12, the Marvin/Sizemore combined reference doesn’t specifically teach the sensory node elements have a diameter ranging from 0.75 to 1.25 inches.
However, Marvin teaches varying the diameter of sole projections to provide desired cushioning, stability, and flexibility characteristics (paras. 40,41,49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the diameter of the sensory node elements of the Marvin/Sizemore combined reference so as to have a diameter ranging from 0.75 to 1.25 inches in view of Marvin in order to customize the footwear to provide desired cushioning, stability, and flexibility characteristics. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. Marvin teaching varying the diameter of sole projections to provide desired cushioning, stability, and flexibility characteristics) , discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A))

    PNG
    media_image3.png
    691
    674
    media_image3.png
    Greyscale

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al. (U.S. 20120073160) in view of Sizemore (U.S. Patent No. 6739075) in view of Baucom et al. (U.S. Patent No. 8079160).
Regarding claims 8-10, the Marvin/Sizemore combined reference fails to teach a base layer extending along at least a portion of the upper surface of the sole structure, wherein the sensory node elements have a top surface attached to the base layer, the base layer is attached to the upper surface of the sole structure, the base layer comprises a flexible material.
Baucom teaches a similar invention having ground engaging portions (202) that move vertically within apertures (212) in a sole (206) including a base layer (204) extending along at least a portion of the upper surface of the sole structure (upper surface of portion of 206)(fig. 2A), wherein the sensory node elements have a top surface attached to the base layer (top surface of 202 is attached to 204, fig, 2A)( col. 10, lines 37-49), the base layer is attached to the upper surface of the sole structure (fig. 2A of Baucom), the base layer comprises a flexible material (204 is flexible to move as shown in figs. 2A,2B of Baucom) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a base layer extending along at least a portion of the upper surface of the sole structure of the Marvin/Sizemore combined reference, wherein the sensory node elements have a top surface attached to the base layer, the base layer is attached to the upper surface of the sole structure, the base layer comprises a flexible material in view of Baucom in order to maintain each sensory node element in alignment with their respective apertures and to provide an additional layer to provide increased support to the wearer’s foot.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin et al. (U.S. 20120073160) in view of Sizemore (U.S. Patent No. 6739075) in view of Young-Chul (U.S. 20070277401).
Regarding claim 11, the Marvin/Sizemore combined reference doesn’t specifically teach the sensory node elements can move from a vertical configuration to an angled configuration within the respective apertures, wherein in the angled configuration a top surface of the sensory node elements is at an angle relative to the upper surface of the sole structure. 
Young-Chul teaches footwear wherein at least one sensory node element (111, 113) can move from a vertical configuration (fig. 8) to an angled configuration (fig. 9) within a respective aperture (between sections of 120)(figs. 8,9), wherein in the angled configuration a top surface of the sensory node elements is at an angle relative to the upper surface of the sole structure (fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the invention of the Marvin/Sizemore combined reference such that the sensory node elements can move from a vertical configuration to an angled configuration within the respective apertures, wherein in the angled configuration a top surface of the sensory node elements is at an angle relative to the upper surface of the sole structure in view of Young-Chul in order to provide better grip on and/or better conform to uneven ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732